Case 1:17-cv-02041-RJL Document 153-5 Filed 06/21/21 Page 1 of 8




                Exhibit E
      Case 1:17-cv-02041-RJL Document 153-5 Filed 06/21/21 Page 2 of 8




London




This is to certify that the attached document is, to the best of my knowledge and belief a true,
accurate and complete translation from Russian into English of the attached Declaration of
Ivan Ivanovich Kurilla.

Yours sincerely,




Kasia Niklas
Senior Project Manager
Friday, 14 May 2021




  London, UK | New York, NY | Washington DC | Houston, TX | San Francisco, CA | Hong Kong
        Case 1:17-cv-02041-RJL Document 153-5 Filed 06/21/21 Page 3 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                      )
MIKHAIL FRIDMAN, PETR AVEN,           )
AND GERMAN KHAN,                      )
                                      )
                          Plaintiffs, )
                                      )
                                      )
v.                                    ) Civil Action No. 17-2041-RJL
                                      )
                                      )
BEAN LLC a/k/a FUSION GPS, and        )
GLENN SIMPSON,                        )
                                      )
                        Defendants. )
                                      )


                    DECLARATION OF IVAN IVANOVICH KURILLA

I, Ivan Ivanovich Kurilla, state as follows:

       1.      My name is Ivan Ivanovich Kurilla. I am a resident and citizen of Russia. I

               graduated with a Specialist's degree from Volgograd State University in 1991 and

               a doctoral degree from the Institute of General History of the Russian Academy of

               Sciences in Moscow in 2006.

       2.      I have substantial experience in studying and analyzing the history of U.S.-

               Russian relations. I am currently a professor in the Political Science department

               at the European University in St. Petersburg, and also the director of the Program

               for the Development of Partner Centers. I formerly held a number of teaching

               and administrative positions within academia, including as a visiting researcher at

               Dartmouth College and The George Washington University.
        Case 1:17-cv-02041-RJL Document 153-5 Filed 06/21/21 Page 4 of 8




       3.      I am aware of what has been called the Steele Dossier (“Dossier”). I have not

               read it apart from Company Intelligence Report 112 (“CIR 112”), which makes a

               number of claims about Mikhail Fridman, Petr Aven, German Khan, and Alfa.

       4.      I do not know and have never met Christopher Steele.

       5.      I have known Igor Danchenko for approximately 15 years. Mr. Danchenko and I

               have communicated in person, by email, or via messengers.

       6.      I did not meet with Mr. Danchenko in 2016.

       7.      In August 2020, I learned that Mr. Danchenko had apparently identified me to

               U.S. law enforcement officials as “Sub-Source 4” for the Dossier. I understand

               that Mr. Danchenko might have claimed that I gave him information that was

               included in the Dossier.      I have since also become aware of media reports

               identifying me as “Sub-Source 4.”

       8.      Contrary to Mr. Danchenko’s allegations, I was not a “source” of information for

               the Dossier. I never provided Mr. Danchenko with any information related to the

               contents of the Dossier, including CIR 112, Mr. Fridman, Mr. Aven, Mr. Khan, or

               Alfa. Nor did I give such information to anyone else.

       9.      I am a native Russian speaker. Although I do have a fair command of the English

               language, which I can speak and read, given the complexity of the matters set out

               in this declaration, I make it in Russian.




I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.




                                                 2
       Case 1:17-cv-02041-RJL Document 153-5 Filed 06/21/21 Page 5 of 8




Executed on May 14, 2021      ___________[signature]________________________
                                    Ivan Ivanovich Kurilla




                                      3
Case 1:17-cv-02041-RJL Document 153-5 Filed 06/21/21 Page 6 of 8
Case 1:17-cv-02041-RJL Document 153-5 Filed 06/21/21 Page 7 of 8
Case 1:17-cv-02041-RJL Document 153-5 Filed 06/21/21 Page 8 of 8
